

116 HR 101 IH: Defending Domestic Produce Production Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 101IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Buchanan (for himself and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title VII of the Tariff Act of 1930 to provide for the treatment of core seasonal
			 industries affected by antidumping or countervailing duty investigations,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Defending Domestic Produce Production Act. 2.Definitions (a)Core seasonal industrySection 771 of the Tariff Act of 1930 (19 U.S.C. 1677) is amended by adding at the end the following:
				
 (37)Core seasonal industryThe term core seasonal industry means the producers— (A)of a domestic like product that is a raw agricultural product,
 (B)whose collective output of the domestic like product constitutes a majority of the total production of the domestic like product in any State or group of States that accounts for a major portion of the total production of the domestic like product during any discrete season or cyclical period of time that concludes not later than 8 weeks after the date in which the product is harvested, and
 (C)that make substantially all of their sales of the domestic like product during the season or cyclical period of time described in subparagraph (B)..
 (b)IndustrySection 771 of the Tariff Act of 1930 (19 U.S.C. 1677(4)(A)) is amended— (1)by striking industry means the producers and inserting the following: “‘industry’ means—
					
 (i)the producers; (2)by striking the end period and inserting , or; and
 (3)by adding at the end the following:  (ii)a core seasonal industry..
 (c)Interested partySection 771 of the Tariff Act of 1930 (19 U.S.C. 1677(9)(E)) is amended— (1)by striking association a majority and inserting the following: “association—
					
 (i)except as provided in clause (ii), a majority; and (2)by inserting or after States,; and
 (3)by adding at the end the following:  (ii)in the case of a proceeding under this title involving a core seasonal industry, whose members constitute not less than 80 percent of the core seasonal industry,.
				3.Improvements to countervailing duty procedures for core seasonal industries
 (a)Determination of industry supportSection 702(c)(4) of the Tariff Act of 1930 (19 U.S.C. 1671a(c)(4)) is amended— (1)in subparagraph (A)—
 (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), and by moving such subclauses, as so redesignated, 2 ems to the right;
 (B)in the matter preceding subclause (I), as redesignated by subparagraph (A), by striking behalf of the industry, if— and inserting the following: “behalf of—  (i)an industry (other than a core seasonal industry), if—;
 (C)in subclause (II), as redesignated by subparagraph (A), by striking the period at the end and inserting , or; and
 (D)by adding at the end the following:  (ii)a core seasonal industry, if the domestic producers or workers who support the petition account for at least 50 percent of the total production of the domestic like product in any State or group of States that accounts for at least 50 percent of total production of the domestic like product during the season or cyclical period of time specified in the petition, determined by averaging production over the 3 seasons or cyclical periods of time preceding the filing of the petition.;
 (2)in subparagraph (B)(i), by inserting (during the season or cyclical period of time specified in the petition, if applicable) after their interests as domestic producers; and (3)in subparagraph (D), in the matter preceding clause (i), by striking support and all that follows through domestic like product and inserting industry support in accordance with subparagraph (A).
 (b)Suspension of investigations for extraordinary circumstancesSection 704(c)(4)(A)(i) of the Tariff Act of 1930 (19 U.S.C. 1671c(c)(4)(A)(i)) is amended by inserting (as defined in section 771(4)(A)(i)) after domestic industry.
 (c)Effect of final determinationsSection 705(c)(1) of the Tariff Act of 1930 (19 U.S.C. 1671d(c)(1)) is amended— (1)by redesignating subparagraph (C) as subparagraph (D);
 (2)in subparagraph (B)(ii), by striking , and and inserting a comma; and (3)by inserting after subparagraph (B) the following:
					
 (C)in cases involving a countervailable subsidy that affects a core seasonal industry solely during a specific season or cyclical period of time, the administering authority shall limit the application of any rate determined under subparagraph (B) to that season or cyclical period of time, and.
				4.Improvements to antidumping duty procedures for core seasonal industries
 (a)Determination of industry supportSection 732(c)(4) of the Tariff Act of 1930 (19 U.S.C. 1673a(c)(4)) is amended— (1)in subparagraph (A)—
 (A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), and by moving such subclauses, as so redesignated, 2 ems to the right;
 (B)in the matter preceding subclause (I), as redesignated by subparagraph (A), by striking behalf of the industry, if— and inserting the following: “behalf of—  (i)an industry (other than a core seasonal industry), if—;
 (C)in subclause (II), as redesignated by subparagraph (A), by striking the period at the end and inserting , or; and
 (D)by adding at the end the following:  (ii)a core seasonal industry, if the domestic producers or workers who support the petition account for at least 50 percent of the total production of the domestic like product in any State or group of States that accounts for at least 50 percent of total production of the domestic like product during the season or cyclical period of time specified in the petition, determined by averaging production over the 3 seasons or cyclical periods of time preceding the filing of the petition.;
 (2)in subparagraph (B)(i), by inserting (during the season or cyclical period of time specified in the petition, if applicable) after their interests as domestic producers; and (3)in subparagraph (D), in the matter preceding clause (i), by striking support and all that follows through domestic like product and inserting industry support in accordance with subparagraph (A).
 (b)Suspension of investigations for extraordinary circumstancesSection 734(c)(2)(A)(i) of the Tariff Act of 1930 (19 U.S.C. 1673c(c)(2)(A)(i)) is amended by inserting (as defined in section 771(4)(A)(i)) after domestic industry.
 (c)Effect of final determinationsSection 735(c)(1) of the Tariff Act of 1930 (19 U.S.C. 1673d(c)(1)) is amended— (1)by redesignating subparagraph (C) as subparagraph (D);
 (2)in subparagraph (B)(ii), by striking , and and inserting a comma; and (3)by inserting after subparagraph (B) the following:
					
 (C)in cases involving dumping that affects a core seasonal industry solely during a specific season or cyclical period of time, the administering authority shall limit the application of any rate determined under subparagraph (B) to that season or cyclical period of time, and.
				